 


110 HRES 289 EH: Expressing the sense of the House of Representatives with respect to raising awareness and encouraging prevention of sexual assault in the United States and supporting the goals and ideals of National Sexual Assault Awareness and Prevention Month.
U.S. House of Representatives
2007-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 289 
In the House of Representatives, U. S., 
 
April 24, 2007 
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to raising awareness and encouraging prevention of sexual assault in the United States and supporting the goals and ideals of National Sexual Assault Awareness and Prevention Month. 
 
 
Whereas, on average, a person is sexually assaulted in the United States every two-and-a-half minutes;  
Whereas the Department of Justice reports that 191,670 people in the United States were sexually assaulted in 2005;  
Whereas 1 in 6 women and 1 in 33 men have been victims of rape or attempted rape;  
Whereas children and young adults are most at risk, as 44 percent of sexual assault victims are under the age of 18, and 80 percent are under the age of 30;  
Whereas sexual assault affects women, men, and children of all racial, social, religious, age, ethnic, and economic groups in the United States;  
Whereas only 41 percent of sexual assault victims pursue prosecution by reporting their attack to law enforcement agencies;  
Whereas two-thirds of sexual crimes are committed by persons who are not strangers to the victims;  
Whereas sexual assault survivors suffer emotional scars long after the physical scars have healed;  
Whereas prevention education programs carried out by rape crisis and women’s health centers have the potential to reduce the prevalence of sexual assault in their communities;  
Whereas because of recent advances in DNA technology, law enforcement agencies have the potential to identify the rapists in tens of thousands of unsolved rape cases;  
Whereas aggressive prosecution can incarcerate rapists and therefore prevent them from committing further crimes;  
Whereas free, confidential help is available to all survivors of sexual assault through the National Sexual Assault Hotline, more than 1,000 rape crisis centers across the United States, and other organizations that provide services to assist survivors of sexual assault;  
Whereas the rate of sexual assaults has decreased by half in the last decade; and  
Whereas April is recognized as National Sexual Assault Awareness and Prevention Month: Now, therefore, be it  
 
That— 
(1)it is the sense of the House of Representatives that— 
(A)National Sexual Assault Awareness and Prevention Month provides a special opportunity to educate the people of the United States about sexual violence and to encourage the prevention of sexual assault, the improved treatment of its survivors, and the prosecution of its perpetrators;  
(B)it is appropriate to properly acknowledge the more than 20,000,000 men and women who have survived sexual assault in the United States and salute the efforts of survivors, volunteers, and professionals who combat sexual assault;  
(C)national and community organizations and private sector supporters should be recognized and applauded for their work in promoting awareness about sexual assault, providing information and treatment to its survivors, and increasing the number of successful prosecutions of its perpetrators;  
(D)public safety, law enforcement, and health professionals should be recognized and applauded for their hard work and innovative strategies to increase the percentage of sexual assault cases that result in the prosecution and incarceration of the offenders;  
(2)the House of Representatives strongly recommends national and community organizations, businesses in the private sector, colleges and universities, and the media to promote, through National Sexual Assault Awareness and Prevention Month, awareness of sexual violence and strategies to decrease the incidence of sexual assault; and  
(3)the House of Representatives supports the goals and ideals of National Sexual Assault Awareness and Prevention Month.  
 
Lorraine C. Miller,Clerk. 
